Citation Nr: 1436177	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  11-20 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a thoracolumbar spine disability, and if so, whether service connection is warranted.

2.  Entitlement to an initial rating higher than 10 percent for headaches.  

3.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service-connected headaches.


REPRESENTATION

Appellant represented by:	Karl Kazmierczak, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active military service from May 1982 to February 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in July 2010 and May 2011, by a Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2012 the Veteran testified at a video conference Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

At the March 2012 personal hearing, the Veteran reasonably raised the question of unemployability as due to headaches.  Accordingly, the Board finds that this issue is properly before it for appellate consideration. Rice v. Shinseki, 22 Vet. App. 447 (2009),

The claims for service connection for a thoracolumbar spine disability, an initial rating higher than 10 percent for headaches, and entitlement to a TDIU due to headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a rating decision dated in July 2007, the RO denied the claim for service connection for a thoracolumbar spine disability.  The Veteran filed a timely notice of disagreement with this decision; the RO issued a statement of the case, but the Veteran did not file a timely substantive appeal and the decision became final. 

2.  The additional evidence submitted since the rating decision in July 2007 relates to an unestablished fact necessary to substantiate the claim. 


CONCLUSIONS OF LAW

1.  The July 2007 rating decision that denied the claim for service connection for a thoracolumbar spine disability is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  New and material evidence has been presented and the claim for service connection for a thoracolumbar spine disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

By way of history, in a rating decision dated in February 2004, the RO denied the Veteran's claim for service connection for spondylosis of the lumbar spine because the condition neither occurred nor was caused by service.  In this regard, the RO noted that the service treatment records contained no complaints pertaining to the low back and there was no evidence etiologically linking the low back condition to military service, including a (motor vehicle accident) MVA.  The Veteran did not file a timely appeal of that rating decision.  In September 2006, the Veteran again submitted a claim for service connection for a thoracolumbar spine disability.  In July 2007 the RO denied the Veteran's application to reopen the claim for service connection as no new and material evidence had been presented.  The Veteran filed a timely notice of disagreement.  In April 2008 the RO issued a statement of the case, but the Veteran failed to perfect a timely appeal of the July 2007 rating decision.  Ultimately, the July 2007 rating decision became final because the Veteran failed to complete appeals on the decision within the prescribed time and no new evidence pertinent to the basis of the denial of the claim was received by VA within the remainder of the appellate period.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2013); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

At the time of the July 2007 rating decision the evidence consisted of the Veteran's service treatment and personnel records, VA treatment records, private treatment records, a VA examination report, and statements from the Veteran attributing his back disorder to service.  

An accident report dated in December 1983 documented injuries to the left hand and head incurred in a motor vehicle accident (MVA).  A VA examination report in December 2003, noted the Veteran's report of neck pain having onset following a 1983 MVA, during service.  He denied injuring his back during the December 1983 MVA and indicated that he felt his back pain was due to the performance of his duties as an aircraft mechanic in service.  The examiner diagnosed low back strain and opined that unlike his neck disability, his low back condition was not due to the motor vehicle accident based on the history provided by the Veteran at the time of the examination.  Also of record were VA treatment records in 2006 showing treatment for back pain, along with a history of several MVAs in the past 10 years, as well as treatment for back spasms after the Veteran tripped down the stairs.  

If a claim for service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted to agency  decision makers.  Material evidence means existing evidence that, by itself or   when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In determining  whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Also, the law is to be interpreted to enable reopening of a claim, rather than to preclude it.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

In October 2009, the Veteran again filed a claim for entitlement to service connection for a thoracolumbar spine disability, described as back numbness, as secondary to the service-connected cervical spine spondylosis.

Evidence added to the record since the time of the last final decision includes VA and private treatment records that document treatment for a thoracolumbar spine disability, VA examination reports and statements and testimony from the Veteran in support of his claim.  This evidence includes opinions from a VA examiner suggesting the Veteran's thoracolumbar complaints may be related to his cervical spine disability. 

This evidence is new since it was not of record in July 2007, and is also material as it relates to an unestablished fact necessary to substantiate the claim for service connection for a thoracolumbar spine disability.  This evidence must be presumed credible for the purpose of reopening the claim.  Accordingly, as new and material evidence has been presented, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a); see also Shade, 24 Vet. App. at 110.  


ORDER

New and material evidence having been submitted, the claim for service connection for a thoracolumbar spine disability is reopened and to this extent only the appeal is granted.
 
REMAND

The Board finds that additional development is necessary regarding the reopened claim.

The Veteran contends that his current thoracolumbar spine disability was aggravated by the service-connected cervical spondylosis, and as such, he is entitled to service connection for a thoracolumbar spine disability on a secondary basis.  The record includes medical opinions rendered by a VA examiner in January, March and June 2010.  However, the opinions lack adequate rationale and/or are confusing.   

Service connection may be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2013).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.

Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The VA examiner's first opinion was speculative and the subsequent opinions did not adequately address the Veteran's reported multiple motor vehicle accidents, including one in September 2009, his work doing housing renovations, and provided a confusing rationale concerning the inability to provide the level of aggravation.  Thus, the Board finds that an additional opinion is necessary.

With regard to the claim for an increased rating for headaches, the Veteran contends that his headaches are more severe than currently evaluated.  The Veteran's last VA examination for his headaches was in June 2010.  At a personal hearing in March 2012, the Veteran reported incapacitating headaches lasting anywhere from four hours to a couple of days.  As the Veteran has reported an increase in the frequency and severity of his headaches since he was last examined, another examination is needed to adequately assess the impairment.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

As noted in the Introduction, the Veteran's March 2012 testimony raised a claim   of TDIU, as the Veteran asserted that he stopped working in 2000, as a result of his inability to perform his work duties as an engineer due, at least in part, to his headaches.  However, the Board notes that VA examination reports from 2010 indicate the Veteran reporting he was self-employed doing maintenance on rental property he owns.  

Nevertheless, when evidence of unemployability is submitted during the appeal from an assigned disability rating, a claim for TDIU benefits will be considered part of the claim for benefits for the underlying disability if raised by the record.  Rice, 22 Vet. App. 447.  

The Board notes that the Veteran has not been provided with notice under the Veterans Claims Assistance Act (VCAA) of the requirements for a TDIU claim.  Such should be accomplished on remand.  Additionally, the Veteran should be asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to include information concerning his income from rental properties. 

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises the Veteran about what is needed to substantiate a claim   for a TDIU.  The Veteran should also be asked to fully complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to include providing specific information concerning his income from rental properties.

2.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his back condition and headache disorder.  After securing the necessary release, the AOJ should request any relevant records identified that are not duplicates of those already of record.  In addition, relevant ongoing VA treatment records dating since April 2014 should also be obtained.

3.  Forward the Veteran's claims file to a VA neurosurgeon or orthopedic spine surgeon to obtain an opinion in connection with the claim for service connection for a thoracolumbar spine disability.  If an examination is deemed necessary to respond to the questions presented, one should be scheduled.   Following review of the claims file, the specialist should provide opinions addressing the following questions:

(a) Is it more likely (greater than 50% probability), less likely (less than 50% probability) or at least as likely as not (50/50 probability) that the Veteran's thoracolumbar spine disability is etiologically related to his military service, to include the performance of his duties as an jet engine mechanic from May 1982 to February 1985.  Please explain the reason for the conclusion reached.  

(b) If not etiologically related to service, is it more likely, less likely, or at least as likely as not that the Veteran's service-connected cervical spine disability caused the thoracolumbar spine disability.  Please explain the reason for the conclusion reached.  

(c) If not caused by the cervical spine disability, please provide an opinion as to whether it is at least as likely as not that the Veteran's thoracolumbar spine disability was permanently worsened beyond normal progression (versus temporary exacerbations of symptoms) by the service connected cervical spine disability.  To the extent possible, the examiner should attempt to quantify the baseline level of severity of the thoracolumbar spine disability before the onset of aggravation by the service-connected cervical spondylosis.  The examiner should then attempt to quantify the current level of severity of the thoracolumbar spine disability.  If no aggravation is found, the examiner should specifically indicate so and explain the basis for the conclusion. 

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  

4.  The Veteran should be afforded a VA headache examination to determine the current severity of his service-connected headaches.  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The examiner should comment as to the nature and frequency of          the Veteran's headaches and state whether they are characteristic prostrating attacks.  The examiner should also comment on the impact of the headache disability on the Veteran's ability to work.  

5.  After the development requested above as well as any additional development deemed necessary has been completed to the extent possible, the record should again be reviewed and the claims adjudicated, to include entitlement to TDIU due to headaches.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case, to include the laws governing TDIU claims, and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


